Citation Nr: 0028945	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-45 557 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
gunshot wound.  


REPRESENTATION

Appellant represented by:	Gregory S. Lyons, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from July 1979 to November 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 


FINDINGS OF FACT

1.  An unappealed RO decision in February 1990 denied the 
veteran's original claim for service connection for residuals 
of a gunshot wound, and an unappealed RO decision in February 
1991 denied the veteran's application to reopen that claim. 

2.  Evidence submitted since the February 1991 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the February 1991 decision, which 
denied the veteran's application to reopen a claim for 
service connection for residuals of a gunshot wound, is not 
new and material, and the veteran's claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for a disorder 
that was incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service, 38 C.F.R. 
§ 3.303(d), and a disease which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

In a February 1990 rating decision, service connection was 
denied for a gunshot wound.  Notice was sent to the veteran, 
and the veteran did not file an appeal.  In February 1991, 
the RO declined to reopen a claim for service connection for 
a gunshot wound.  The veteran was notified of that decision, 
and the veteran did not file an appeal.  The February 1991 
decision is final, as is the February 1990 decision before 
it, and, as such, the February 1991 decision may not be 
reopened without "new and material evidence."  See 
38 U.S.C.A. § 5108, 7105(c), 38 C.F.R. § 20.1103; see Godfrey 
v. Brown, 7 Vet. App. 398, 405 (1995); Moray v. Brown, 5 Vet. 
App. 211, 213 (1993).  

The veteran has suggested in a February 1995 submission that 
he was never notified of the adverse decision.  However, the 
notice of the February 1991 decision was mailed, in March 
1991, to the veteran's then address of record, there is no 
indication that the notice was returned to the VA as 
undeliverable.  Further, the veteran continued to use that 
address as his mailing address after the date that notice was 
sent by the VA, as evidenced by a subsequent April 1991 
submission received from the veteran.  There is a presumption 
of regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  This presumption of regularity in the administrative 
process may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 311; Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  Thus, there is a 
rebuttable presumption that VA properly discharged its 
official duties by properly handling claims submitted by the 
veteran. The veteran's statement, alone, is not the type of 
clear evidence to the contrary which would be sufficient to 
rebut the presumption of regularity.  Id. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  That standard has not been 
met.

At the time of the February 1991 decision, the RO had before 
it service medical records, as well as records of post-
service records of treatment.  The veteran maintained, as he 
does now, that he was injured when shot in a scuffle by some 
unidentified individuals while in service.  In July 1980, 
while still in service, the veteran was hospitalized for 
acute schizophrenic episode associated with drug 
intoxication.  During the period of that hospitalization the 
veteran reportedly felt at times that he was God and at other 
times that he had been shot.  Neither that report nor service 
medical records contain any objective findings suggesting 
that the veteran, in fact, had been shot.  

In February 1982, the veteran underwent a VA examination.  He 
did not report, during that examination a history of having 
been shot while in service.  A chest x-ray at that time was 
negative, and a diagnosis was rendered of no significant 
physical findings.  

Subsequent treatment records reflect that in December 1989 
the veteran reported a bullet injury under the right arm ten 
years earlier.  Examination revealed an entry wound of the 
lateral right latissimus dorsi with a soft lump of the right 
lateral breast and no significant sign of infection.  The 
assessment was that of a retained bullet of the right chest 
wall.  Another entry prepared that month reflects that there 
were no retained fragments, although the provisional 
diagnosis was status post gunshot wound.  A January 1990 
entry reflects that a three millimeter cyst was excised and 
closed; there was no indication of a prior gunshot wound.  

The evidence summarized above was before the RO in February 
1991.  The evidence before the RO at that time is notable for 
the lack of findings of a gunshot wound during service and 
during a VA examination February 1982.  This evidence tends 
to suggest that a cyst that was removed in January 1990 
either was not the residual of a gunshot wound and that its 
characterization as such constituted merely a recitation of 
the history provided by the veteran at the time or that the 
veteran, if he did, in fact, suffer a gunshot wound, did so 
after his separation from service.  

Since the time of the February 1991 decision, there has not 
been associated with the claims file additional clinical 
findings suggesting that the veteran actually suffered a 
gunshot wound in service.  A March 1993 psychiatric 
examination reflects a representation by the veteran that he 
received a gunshot wound while in service, and the veteran 
offered testimony to that effect in April 1996, as well as at 
a Travel Board hearing in September 2000.  This evidence, 
however, is cumulative of similar representations made by the 
veteran at the time of the 1990 and 1991 RO decisions.  
Evidence submitted since February 1991 is not so significant 
that it must be considered in order to fairly decide the 
merits of that claim, and therefore, the evidence in question 
cannot be said to be new and material. 


ORDER

New and material evidence having not been submitted, the 
veteran's application to reopen a claim for service 
connection for residuals of a gunshot wound is denied. 



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

